Citation Nr: 1713228	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to initial staged ratings in excess of 30 percent from June 7, 1994, to July 29, 1999, and in excess of 30 percent from November 1, 1999, to November 28, 2005, for service-connected arteriosclerotic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Regional Office (RO) in Roanoke, Virginia, that granted service connection for arteriosclerotic heart disease, and assigned a 30 percent rating, effective May 14, 1996.  This rating decision also granted a temporary 100 percent rating from July 30, 1999, until October 31, 1999, resumed a 30 percent rating from November 1, 1999, until November 28, 2005, granted a 60 percent rating, effective November 29, 2005, and assigned a 100 percent rating, effective January 10, 2006.  In May 2012, the RO in Philadelphia, Pennsylvania, granted an earlier effective date for service-connected arteriosclerotic heart disease with a rating of 30 percent, effective June 7, 1994.  After the May 2012 rating decision, the Veteran's file was transferred back to the jurisdiction of the RO in Roanoke, Virginia.

In a June 2012 Notice of Disagreement, and also during the August 2016 Board hearing before the undersigned, the Veteran expressly stated that his appeal concerns the initial 30 percent rating period that was awarded from June 7, 1994, until July 29, 1999, and then reinstated from November 1, 1999, to November 28, 2005, after the temporary 100 percent rating was assigned.  The Statement of the Case also only addressed the 30 percent rating during these periods.  Accordingly, the Board has limited this appeal to these two periods.

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Finally, the Board notes that in January 2017, the Veteran submitted a new Form 21-22 appointing Virginia Department of Veterans Services.  Generally, a new Form 21-22 constitutes a revocation of the existing power of attorney.  38 C.F.R. § 14.631 (f)(1) (2016).  With regard to the claim on appeal, however, notification of certification and transfer of records was in August 2016.  Requests for change in representation must be within 90 days of such certification, and will not be accepted after that time period unless the appellant demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304 (b) (2016).  As the Form 21-22 was submitted after the 90-day period and good cause has not been alleged or shown, DAV will be considered the Veteran's representative for purposes of this appeal.


FINDINGS OF FACT

1.  From June 7, 1994, until July 29, 1999, the Veteran's arteriosclerotic heart disease more nearly approximated symptoms that consisted of a prior history of a myocardial infarction in 1985 and no more than light manual labor.

2.  From November 1, 1999, to November 28, 2005, the Veteran's arteriosclerotic heart disease more nearly approximated symptoms that consisted of a prior history of a myocardial infarction in 1985 and no more than light manual labor, in addition to a myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  The Veteran has been rendered unable to maintain (follow) substantially gainful employment as a result of service-connected PTSD from June 7, 1994, to December 14, 1995.

4.  From June 7, 1994, TDIU due to service-connected PTSD is rated as total, and the Veteran's remaining service-connected disability has a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent from June 7, 1994, until July 29, 1999, for arteriosclerotic heart disease were met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005 (effective before January 12, 1998), DC 7005 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial staged rating of 60 percent from November 1, 1999, to November 28, 2005, for arteriosclerotic heart disease were met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU from June 7, 1994, to December 14, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).

4.  From June 7, 1994, the criteria for special monthly compensation have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. § 3.350 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Initial Ratings for Arteriosclerotic Heart Disease

The Veteran contends that higher initial ratings in excess of 30 percent from June 7, 1994, to July 29, 1999, and from November 1, 1999, to November 28, 2005, are warranted.  The Veteran expressly stated in his June 2012 Notice of Disagreement and also during the August 2016 Board hearing before the undersigned that his appeal concerns the initial 30 percent rating that was granted and then reinstated after the temporary 100 percent rating was assigned (as reflected above). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the former rating criteria, effective prior to January 12, 1998, a minimum 30 percent rating was assigned for arteriosclerotic heart disease following typical coronary occlusion or thrombosis or with a history of substantiated anginal attack, ordinary manual labor feasible.  A 60 percent rating was assigned for arteriosclerotic heart disease following typical history of acute coronary occlusion or thrombosis or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was assigned during and for 6 months following acute illness from coronary occlusion or thrombosis with circulatory shock, etc.  A 100 percent rating also was assigned under the former DC 7005 after 6 months with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  See 38 C.F.R. § 4.104, DC 7005 (effective prior to January 12, 1998).

Under the revised rating criteria, effective January 12, 1998, a 30 percent rating is assigned under DC 7005 for a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.  A 60 percent rating is assigned for myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005 (2016).

If the revised criteria (effective from January 12, 1998) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  However, the Veteran receives the benefit of having the former criteria (in effect prior to January 12, 1998) applied for the period prior, and after, the change was made.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

After a full review of the record, and as discussed below, the Board concludes that a 60 percent rating for arteriosclerotic heart disease from June 7, 1994, to July 29, 1999, and from November 1, 1999, to November 28, 2005, is warranted.  

On VA examination for PTSD in July 1994, the Veteran was noted to have a history of arteriosclerotic cardiovascular disease.  VA treatment records from May1996 showed objective evidence of a remote, old inferior wall myocardial infarction.  The Veteran performed an exercise stress test in May of 1996.  The test noted somewhat below average exercise capacity for the Veteran's age since he did not reach the submaximal level of predicted heart rate.  This test also noted inconclusive exercise induced electrocardiographic problems.  There was possible exercise induced atypical angina on the left shoulder.  His corresponding METs level was 10.  He was not reported to have experienced any chest pain during the exercise test.  

The Veteran participated in another exercise stress test in July 1996.  These test results established inconclusive exercise-induced electrocardiographic findings, and possible transmural myocardial ischemia could not be excluded with coronary vasospasm.  The test showed that exercised induced angina pectoris and angina equivalent was considered.  The Veteran was noted to have rather excellent exercise capacity with peak workload of 11 METs.  The Veteran experienced chest tightness and significant dyspnea at the peak of his exercise test.  An EKG conducted during the Veteran's stress test revealed normal sinus rhythm with evidence of remote inferior wall myocardial infarction.  During the exercise test, there were no further ST segment shifts noted.

The Veteran's chest x-ray that was performed in July 1996 noted his heart was in the upper limits of normal.  A pulmonary function test from September 1996 indicated that the Veteran's restrictive ventilatory impairment was most likely related to extra-thoracic abnormalities.  

VA treatment records show that the Veteran was hospitalized for four days in October 1996 for complaints of chest pain and to rule out a myocardial infarction.  His cardiac enzymes were found to be within normal limits.  This admission report ruled out myocardial infarction and the discharge summary showed a diagnosis of arteriosclerotic heart disease.  His EKG showed an old inferior wall myocardial infarction and nonspecific anterolateral-T changes.  He was discharged on October 31, 1996, with a diagnosis of arteriosclerotic heart disease ("probably coronary artery disease").  Other VA treatment records associated with this hospital visit indicate that the Veteran was splitting logs and experienced "some pressure in his chest and [shortness of breath]," which "subsided with rest on that day."  The Veteran also reported chest pain with exertion over the past three to four weeks.  The progress notes from this incident also report that the Veteran has been unemployed since September 1995 due to poor job performance after working for 17-plus years as a mechanic and service manager.

The Veteran underwent a cardiac catheterization in November 1996, which revealed two-vessel coronary artery disease.  The treating physician recommended that the Veteran undergo a percutaneous transluminal coronary angioplasty (PTCA) of his posterior descending (coronary) artery (PDA).  A chest x-ray that was conducted in November 1996 revealed the Veteran's heart size was considered as being in the upper limits of normal to slightly enlarged, with some slight prominence of the left ventricle.  

VA treatment records from December 1996 indicate that the Veteran was treated for chest pain and cardiac catheterization.  He was admitted to the hospital for five days due to an unstable angina.  The physician told the Veteran that his angioplasty was patent and he did not have any obstruction.

The Veteran received a VA examination for heart disease in January 1997.  The Veteran endorsed shortness of breath, chest pains, palpitations, and coughing.  The examiner noted that the Veteran lost his job in December 1995 due to poor workmanship.  An EKG that was performed in conjunction with the Veteran's VA examination revealed normal sinus rhythm and left axis deviation.  Physical examination further revealed no murmurs, gallops, or friction rubs.  In addition, the VA examiner noted an interior infarct and nonspecific anterolateral T abnormalities.  The Veteran's chest x-ray revealed borderline cardiomegaly; however, there was no evidence of congestive heart failure.  The examiner diagnosed coronary artery disease.  

VA treatment records from April 1997 indicate that the Veteran had been homeless since January 1997 due to losing his job.  He was noted to be formerly employed as an automobile mechanic and last worked in 1995.  He was reportedly unable to work due to severe back trouble and PTSD symptoms.

In July 1997, the Veteran was treated for chest pain, dyspnea, and coughing up blood.  The treating physician noted that the Veteran's coronary artery disease was stable at this time and the main issue was his non-service connected chronic obstructive pulmonary disease (COPD).  

An echocardiogram performed in February 1998 revealed hypokinesis of the left ventricle with moderately reduced left ventricular systolic function.  The Veteran's stress test from April 1998 did not reveal any significant ischemic changes or arrhythmias. 

On July 30, 1999, the Veteran was admitted for a myocardial infarction, which was documented by cardiac enzymes.  His past medical history at this time included a history of COPD, hypercholesterolemia, hypertension, and smoking one to two packs of cigarettes per day for the last thirty-plus years.  Thereafter, the Veteran received a temporary 100 percent rating from July 30, 1999, until October 31, 1999.

VA treatment records from August 2001 show that the Veteran was treated for breathing problems due to COPD and pain in his legs, but he did not have chest pain at this time.  The treating physician noted that the Veteran still smokes and has problems with his breathing on occasion.  This treatment record also noted that a June 2001 chest x-ray showed no acute process, but there was mild pulmonary emphysema.  Another VA treatment record from January 2003 indicated that the Veteran's last myocardial infarction occurred in November 1985 and that he had an angioplasty with three stents put in, but has not had chest pain since his last visit.   On November 29, 2005, the Veteran received VA treatment for a myocardial perfusion single-photon emission computed tomography (SPECT) study for chest pain.  He was noted to have a history of three myocardial infarctions and an angioplasty with stent placement.  The treatment results showed a large perfusion defect of the lateral wall, and a large perfusion defect of the inferior wall.  Ejection fraction was 37 percent, and both walls were noted to be severely hypokinetic.  The Board notes that the date of this treatment is also used as the effective date for a grant of 60 percent disability rating for arteriosclerotic heart disease.

In an August 2010 statement in support of the claim, the Veteran indicated that he has experienced "5 or 6 heart attacks" since his initial heart attack in November 1985.  He also endorsed "5 or 6 angioplasties since then."  He said that he could "barely walk across [his] property" and had to mow his yard with a riding lawn mower.  He further explained that his sex life was "nonexistent" due to his heart condition.

The Veteran testified before the undersigned in August 2016.  At this time, he said that his arteriosclerotic heart disease was "at least 60 or 70 percent disabling" since 1994.  He said that he had recurring anginal attacks and took nitroglycerine for the pain in his heart.  He endorsed shortness of breath without any exertion at all.  He said that he was not able to do anything more than "light labor."  The Veteran also said that he lost his job in 1995 due to poor performance and taking time off from work to receive heart treatment at the VA.  He said that he had performed "pretty physical work" as a mechanic for about two years at a power company prior to losing his job.  He also said that he worked as a mechanic at other companies prior to this period.  The Veteran stated that he had approximately three or four heart attacks before 2005.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his heart disorder.  The Veteran is competent to report symptomatology relating to his pain in his chest because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that the VA treatment records and VA examination findings are of equal probative value compared to the Veteran's allegations regarding the severity of his heart disorder during both periods on appeal.  The evidence of record more nearly approximates a finding that the Veteran does meet the DC 7005 criteria for a 60 percent rating during both periods because he has been shown to have arteriosclerotic heart disease following a typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible, or (for the period since the Diagnostic Code change on January 12, 1998) a myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As for the feasible degree of manual labor, the Veteran's testimony has shown during both periods on appeal to be restricted in his ability to participate in manual labor due to his service-connected arteriosclerotic heart disease.  Furthermore, the evidence of record shows that the Veteran was treated multiple times for possible anginal attacks.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record does not indicate that the Veteran's service-connected arteriosclerotic heart disease is more nearly approximate to a 100 percent rating during either period on appeal as the Veteran has not been shown to have during and for 6 months following acute illness from coronary occlusion or thrombosis with circulatory shock, etc.  In addition, the Veteran does not meet the 100 percent criteria for either period due to 6 months with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment being precluded.  See 38 C.F.R. § 4.104, DC 7005 (effective prior to January 12, 1998).  Furthermore, under the revised rating criteria, effective January 12, 1998, a maximum 100 percent rating is not applicable for either period because the Veteran has not been shown to have chronic congestive heart failure or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.  There is no medical or lay evidence of other heart disease symptoms that would not result in the pyramiding of other heart-related Diagnostic Codes.  The Veteran's heart symptoms during both periods on appeal are clearly accounted for in the 60 percent ratings pursuant to DC 7005.  Thus, DC 7000 to 7004 and 7006 to 7020 are not for application.  

Based on the foregoing, the Board concludes that the Veteran's arteriosclerotic heart disease has been no more than 60 percent disabling from June 7, 1994, to July 29, 1999, and from November 1, 1999, to November 28, 2005.  All evidence has been considered and there is no doubt to be resolved.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected arteriosclerotic heart disease.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected arteriosclerotic heart disease above, reasonably describe and assess the Veteran's disability level of impairment and symptomatology.  The criteria rate the disability on the basis of arteriosclerotic heart disease following typical coronary occlusion or thrombosis or with a history of substantiated anginal attack, feasibility of manual labor feasible, prolonged periods of chronic residual findings of congestive heart failure or angina on moderate exertion, or workload of METs (metabolic equivalents) that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray, as well as left ventricular dysfunction within a specific range of ejection fraction; thus, the demonstrated manifestations specifically associated with his service-connected arteriosclerotic heart disease - namely chest pain, shortness of breath, and a history of anginal attacks - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.104, DC 7005 for both periods on appeal.  As the Veteran's disability picture for the entire appeal periods is contemplated by the rating schedules, the assigned schedular evaluations are adequate and the first step of Thun has not been met.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's arteriosclerotic heart disease, and referral for consideration of an extra-schedular evaluation is not warranted.

Entitlement to a TDIU

As stated above, in Rice, 22 Vet. App. at 453-54, the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  

The Veteran essentially contends that he is unable to follow (maintain) a substantially gainful occupation due to symptoms and impairment caused by his service-connected disabilities.  The Veteran's February 1998 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, lists PTSD as the primary reason for his unemployability.  He stated that his PTSD has affected his ability to work full time since September 1995.  He also indicated that he has a twelfth grade education and that he did not have any other training or education besides being a mechanic before he became too disabled to work.  

In a January 1999 rating decision, the Board assigned an initial 50 percent rating for PTSD, effective June 7, 1994, and a 70 percent disability rating, effective October 6, 1994.  He is in receipt if a 100 percent schedular rating for PTSD alone beginning December 15, 1995.  A July 2011 rating decision awarded a 30 percent disability rating for arteriosclerotic heart disease, effective June 7, 1994.  As previously explained, the Board has now increased the rating to 60 percent for arteriosclerotic heart disease, effective from June 7, 1994, to July 29, 1999, and from November 1, 1999, to November 28, 2005.  Accordingly, the combined schedular disability rating percentage due to all service-connected disabilities meets the threshold schedular requirements of 38 C.F.R. § 4.16(a) from June 7, 1994, to December 14, 1995.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the service-connected disabilities have prevented the Veteran from maintaining substantially gainful employment from June 7, 1994, to December 14, 1995.  The lay and medical evidence shows that it is the totality of the Veteran's disabilities that render him totally unemployable for purposes of individual unemployability benefits.  See 38 C.F.R. § 4.14(a) (TDIU is to be based on all service-connected disabilities). 

From June 7, 1994, to December 14, 1995, the Veteran's PTSD resulted in severe inability to establish and maintain effective or favorable relationships with people.  His psychoneurotic symptoms were of such severity and persistence that there was severe impairment in his ability to obtain or retain employment.  

The Veteran has reported PTSD symptoms, to include irritability, depression, anxiety, sleep deprivation, nervousness, inability to maintain effective relationships with others, memory loss, "extreme explosive behavior," "losing contact with reality," intrusive thoughts and hallucinations, heavy medication use that renders him incapacitated, hospitalization, and outpatient treatment.  These reports of psychiatric symptoms are consistent with the evidence of record, in which various VA examiners and treatment providers have substantiated the same or similar findings.

When the above symptoms and functional impairment due to the service-connected PTSD are viewed in relation to past work experience, education, and training, the Veteran's severe inability to establish and maintain effective or favorable relationships with people, coupled with his psychoneurotic symptoms that were of such severity and persistence that there was severe impairment in his ability to obtain or retain substantially gainful employment.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected PTSD alone is of sufficient severity to have rendered the Veteran unable to follow substantially gainful employment from June 7, 1994, to December 14, 1995.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Special Monthly Compensation

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350...)."  38 C.F.R. § 3.155(d)(2) (applicable to claims filed on and after March 24, 2015).  

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

The record shows that the Veteran was previously awarded special monthly compensation under 38 U.S.C. § 1114 subsection (s) and 38 CFR § 3.350(i) on account of posttraumatic stress disorder, rated 100 percent, and an additional service-connected disability of arteriosclerotic heart disease, independently ratable at 60 percent or more from July 30, 1999, to November 1, 1999, and since November 29, 2005.  Prior to these dates and this Board decision, the Veteran did not qualify for special monthly compensation under any other subsection of 38 U.S.C.A. § 1114 and 38 CFR § 3.350 because he was only service-connected for PTSD, rated at 50 percent (effective June 7, 1994) and then at 100 percent (effective December 15, 1995), and for arteriosclerotic heart disease, rated at 30 percent (effective June 7, 1994).

However, the Veteran has now been granted TDIU, effective June 7, 1994, due to his psychiatric symptoms.  As noted above he has also been granted an increased 60 percent evaluation for his heart disability, which independently combines to 60 percent or more.  Accordingly, the Board finds that SMC under 38 U.S.C. § 1114(s) is now appropriate, effective June 7, 1994.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of SSA, private, and VA treatment.  The Board notes that the record reflects that the Veteran was hospitalized for anemia in October 2016 and for his heart condition in November 2016.  While the hospital records are not currently associated with the file, these records are during the period for which the Veteran is already in receipt of a 100 percent schedular rating for his heart, along with a 100 percent schedular rating for his PTSD and SMC under 38 C.F.R. § 3.350(i).  In other words, these records are during a period for which the Veteran is already in receipt of the maximum benefits available and as such, the rating for the heart during this time is not currently on appeal.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in January 1997.  During the examination, the VA examiner conducted physical examinations of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As for the issue of TDIU, the Board is granting, in full, the benefit sought on appeal; thus, VA has no further duty to notify or assist. 


ORDER

Initial staged ratings of 60 percent, but no higher, from June 7, 1994, to July 29, 1999, and from November 1, 1999, to November 28, 2005, for service-connected arteriosclerotic heart disease is granted.

A TDIU from June 7, 1994, to December 14, 1995, is granted.  

Special monthly compensation, effective June 7, 1994, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


